DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/US2016/068413 filed 22 December 2016 which claims the benefit of domestic priority from US Provisional Application no. 62/270,998, filed 22 December 2015.

Information Disclosure Statement
The information disclosure statements filed 28 April 2021, 12 April 2021, 8 December 2020, 14 July 2020, 21 February 2019, and 22 June 2018 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Publication no. 2015/0265825) in view of Kosugi et al. (US Publication no. 2009/0184682 – disclosed by Applicant).
In regard to claims 1 and 12, Miller et al. discloses a handheld, personal appliance that stimulates the skin and increases the penetration rate or flux of cosmetic or therapeutic molecules to the epidermis (para 34).  Figure 1a (reproduced below) depicts an exemplary embodiment of the invention comprising: a housing 140 which forms a grip/handle for a user of the device (para 51), a circuit board (i.e., control circuit) 145 positioned within the housing 140, an electrode 130 and 125 extending from the housing 140 and in electrical communication with the circuit board 145, and injection assembly (i.e., sonic source 105 in communication with device head 115/120 is considered to comprise the injection assembly as it provides the function of transdermal delivery of a cosmetic or therapeutic formulation into the skin) in operable communication with circuit board 145, and a battery pack 150 (i.e., power source) located within housing 140 and connected to the control circuit 145 with a first lead and a second lead.

    PNG
    media_image1.png
    602
    522
    media_image1.png
    Greyscale

	Miller et al. is considered to substantially describe the invention as claimed, however does not teach the aspects of the power source comprising a plurality of battery cells, the aspects of the safety switch, and controller in operable communication with the safety switch.  For this, the Examiner looks to Kosugi et al. which shows in figure 1 a battery pack defined within metal case 2.  The battery pack includes a plurality of battery cells 1 within case 2, with a safety switch 8 positioned therein and connect to the battery cells 1 such that safety switch 8 is adjustable between an ON state where the plurality of cells 1 supply power, and an OFF state where the plurality of cells 1 do not supply power.  The cells 1, are connected to terminals 4 via lead 5, and to the safety switch 8 via lead 9 (para 11-16 and 39-43).   

    PNG
    media_image2.png
    366
    597
    media_image2.png
    Greyscale

	The terminals 4 of Kosugi et al. are considered capable of connecting to either of lead 1 or lead 2 of Miller et al. such that the plurality of cells 1 would be in electrical communication with the circuit board of Miller et al. when switch 8 of Kosugi et al. is in the ON position.  Additionally, Kosugi et al. enclosed within metal case 2 is a controller 6 (i.e., protective circuit) in operable communication with switch 8.  The controller is configured to detect one or more operating conditions and adjust switch 8 between the ON and OFF state of switch 8 based at least in part on the detected operating conditions (Kosugi et al. para 16, 25, 26, and 45).  The protective circuit 6 and switch 8 operate to prevent the overcharging or overdischarging of cells 1 (para 2 and 46-48).  
	It is proposed that the Miller al. may be modified in view of Kosugi et al., wherein the proposed modification include substitution of the power source 150 of Miller et al. to include the battery pack of Kosugi et al., wherein the modification is considered a substitution of a suitable alternative battery pack for another to provide improvement.  A 
	In regard to claim 2, the power source 150 of Miller et al. is located within the housing of device 100, such that the battery pack is at least partially positioned within a volume formed by the device housing.
	In regard to claim 5, Kosugi et al. also encloses within metal case 2 a controller 6 (i.e., protective circuit) in operable communication with switch 8.  The controller is configured to detect one or more operating conditions and adjust switch 8 between the ON and OFF state of switch 8 based at least in part on the detected operating conditions (Kosugi et al. para 16, 25, 26, and 45).  The protective circuit 6 and switch 8 operate to prevent the overcharging or overdischarging of cells 1 (para 2 and 46-48). 
	In regard to claims 6 and 16, the operating conditions monitored by the protective circuit 6 of Kosugi et al. include monitoring the voltages of the battery cells to prevent overcharging or overdischarging (para 25-26, 44-47 and 49).  These conditions are 
	In regard to claims 7-10 and 13-15, the batter pack of Kosugi et al. also includes a power switch 7 that may be located insider the battery pack (e.g., figure 2) or accessible from outside the battery pack (e.g., figure 1, para 41), wherein the switch is adjustable between and ON state and OFF state, and wherein at least one of the operating conditions includes the state of the power switch (para 44-48, e.g., the protective power supply is not turned on until switch 7 is turned on; para 48, safety switch 8 will not be turned on until switch 7 is turned on such that switches 7 and 8 are interlocked).  Further, since the claims are directed to multiple locations of the switch, the location is not considered critical.
	In regard to claim 11, the battery pack of Kosugi et al. permits substation of the power supply of Milller et al., wherein terminals 4 of Kosugi et al. permit connection with first and second leads of Miller et al. that connect to the circuit board.  There is no teaching that the leads are soldered to circuit board, however one of ordinary skill in the art would recognize this as routine for joining wires to load components and integrated circuits.
	In regard to claim 17, in Kosugi et al. protective circuit 6 is located within the metal case 2 of the battery pack.

Claims 3, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Publication no. 2015/0265825) in view of Kosugi et al. (US .
In regard to claims 3, 4, and 18, Miller et al. in view of Kosugi et al. are considered to substantially suggest the invention as claimed, however neither teach that the battery pack is located within a handle portion of the housing, and the center of gravity of the device is located proximate an intersection of an upper portion and handle portion.  Miller et al. discloses a handheld, personal appliance that stimulates the skin and increases the penetration rate or flux of cosmetic or therapeutic molecules to the epidermis (para 34).  Figure 1a (reproduced below) depicts an exemplary embodiment of the invention comprising a housing 140 which forms a grip/handle for a user of the device (para 51).  Additionally, Miller et al. may be embodied with an upper portion and handle portion as depicted in figures 3A-3C.

    PNG
    media_image3.png
    715
    570
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    401
    525
    media_image4.png
    Greyscale

Additionally, since the upper portion and handle portion of Harmon et al. is similar to the configuration of the present invention, and similar to figures 3A-3C of Miller et al., 
Modification of Miller et al. and Kosugi et al. to have an upper portion and handle portion with a center of gravity where the portions intersect is considered to have been obvious since the modification is directed to a choice in design to facilitate grasp and comfort of the user.  Additionally, modification of Miller et al. and Kosugi et al. to locate the battery in the handle portion is considered to have been obvious one of ordinary skill in the art at the time of the invention since Harmon et al. demonstrate that the configuration was known in the art and allows for removal of the battery or easy access to the battery for recharge or replacement purposes.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Publication no. 2015/0265825) in view of Kosugi et al. (US Publication no. 2009/0184682 – disclosed by Applicant) and Harmon et al. (US Publication no. 2009/0030364 – disclosed by Applicant), further in view of Castel (US Publication no. 2011/0040235).
In regard to claims 19 and 21, Miller et al. in view of Kosugi et al. and Harmon et al. are considered to substantially suggest the invention as claimed, however neither teach that the device is attachable to a base station such that the base station is in electrical communication with the battery pack of the handset when the handset is coupled to the base station.  Castel describes a similar device to Miller et al. and Harmon et al. for transdermal delivery of a therapeutic agent.  At least figures 1 and 1A of Castel the handheld housing 20 of the device is configured to be coupled to base station 15 (para 100).  Base station 15 of Castel serves as an inductive battery charger 
In regard to claim 20, Miller et al. in view of Kosugi et al. are considered to substantially suggest the invention as claimed, however neither teach that the battery pack is located within a handle portion of the housing, and the center of gravity of the device is located proximate an intersection of an upper portion and handle portion.  Miller et al. discloses a handheld, personal appliance that stimulates the skin and increases the penetration rate or flux of cosmetic or therapeutic molecules to the epidermis (para 34).  Figure 1a (reproduced below) depicts an exemplary embodiment of the invention comprising a housing 140 which forms a grip/handle for a user of the device (para 51).  Additionally, Miller et al. may be embodied with an upper portion and handle portion as depicted in figures 3A-3C.  This configuration is considered to lend itself to having a center of gravity in the manner as claimed.  However, the reference does not describe the location of the battery in the handle.  Harmon et al. describe another electroporation device with similar features as Miller et al.  The device of Harmon et al. includes an upper portion and a handle portion (e.g., figure 13).  Figure 5 
Modification of Miller et al. and Kosugi et al. to have an upper portion and handle portion with a center of gravity where the portions intersect is considered to have been obvious since the modification is directed to a choice in design to facilitate grasp and comfort of the user.  Additionally, modification of Miller et al. and Kosugi et al. to locate the battery in the handle portion is considered to have been obvious one of ordinary skill in the art at the time of the invention since Harmon et al. demonstrate that the configuration was known in the art and allows for removal of the battery or easy access to the battery for recharge or replacement purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 May 2021